 


Exhibit 10.4
Notice of Stock Option Grant


Sun Healthcare Group, Inc.
2009 Performance Incentive Plan




                                      


Name of Grantee:
[______]

 
Shares Subject to Option:
[______] shares of common stock, par value $0.01 (“Common Stock”), of Sun
Healthcare Group, Inc. (the “Corporation”)



Type of Option:
Nonqualified Stock Option




Exercise Price Per Share: [______]

 
Date of Grant:
[______]



Date Exercisable/Vesting:
This option may be exercised to the extent the shares of Common Stock subject to
this option have vested at any time after the Date of Grant.  The option vests
as follows if you are employed by or providing services to the Corporation or
its subsidiaries on the applicable vesting date: (1) 25% of the shares subject
to this option vest on each of the first four anniversaries of the Date of
Grant; (2) the outstanding and unvested portion of this option will vest in full
upon the termination of your employment or service with the Corporation or its
subsidiaries either by the Corporation (or subsidiary) without Good Cause, by
you for Good Reason, or due to your death or Disability; and (3) the outstanding
and unvested portion of this option will vest in full upon the date of a Change
in Control.  The terms “Good Cause,” “Good Reason,” “Disability” and “Change in
Control” are used as defined in the Plan.



Expiration Date:
[______], subject to earlier termination in accordance with the Terms and
Conditions of Nonqualified Stock Option.



By signing your name below, you accept this option and acknowledge and agree
that this option is granted under and governed by the terms and conditions of
the Sun Healthcare Group, Inc. 2009 Performance Incentive Plan (the “Plan”) and
the Terms and Conditions of Nonqualified Stock Option, both of which are hereby
made a part of this document.


Optionee:                                                                                     Sun
Healthcare Group, Inc.
 
 ___________________                                                           
______________________
Signature                                                                                      
 By:  William A. Mathies
                                                          Title:  Chief
Executive Officer


 
 

--------------------------------------------------------------------------------

 


Terms and Conditions of Nonqualified Stock Option


Sun Healthcare Group, Inc.
2009 Performance Incentive Plan


1.
General.

 
These Terms and Conditions of Nonqualified Stock Option (these “Terms”) apply to
a particular stock option (the “Option”) if incorporated by reference in the
Notice of Stock Option Grant  (the “Grant Notice”) corresponding to that
particular grant.  The recipient of the Option identified in the Grant Notice is
referred to as the “Grantee.”  The  per share exercise price of the Option as
set forth in the Grant Notice is referred to as the “Exercise Price.”  The
effective date of grant of the Option as set forth in the Grant Notice is
referred to as the “Date of Grant.”  The exercise price and the number of shares
covered by the Option are subject to adjustment under Section 7.1 of the Plan.
 
The Option was granted under and subject to the Sun Healthcare Group, Inc. 2009
Performance Incentive Plan (the “Plan”).  Capitalized terms are defined in the
Plan if not defined herein.  The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee.  The Grant Notice and these Terms are
collectively referred to as the “Option Agreement” applicable to the Option.
 
2.
Vesting; Limits on Exercise; Incentive Stock Option Status.

 
The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice.  The Option may be exercised only to the extent the Option is vested and
exercisable.
 
 
·
Cumulative Exercisability.  To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 
 
·
No Fractional Shares.  Fractional share interests shall be disregarded, but may
be cumulated.

 
 
·
Minimum Exercise.  No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

 
 
·
Nonqualified Stock Option.  The Option is a nonqualified stock option and is
not, and shall not be, an incentive stock option within the meaning of Section
422 of the Code.

 
3.
Continuance of Employment/Service Required; No Employment/Service Commitment.

 
The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement.  Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
5 below or under the
 


 
 

--------------------------------------------------------------------------------

 


Plan.
 
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation. Nothing in this paragraph, however, is intended to adversely
affect any independent contractual right of the Grantee under any written
employment agreement with the Corporation.
 
4.
Method of Exercise of Option.

 
The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:
 
 
·
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time,

 
 
·
payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Grantee, valued
at their fair market value (as determined under the Plan) on the exercise date;

 
 
·
any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 
 
·
satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 
The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.
 
5.
Early Termination of Option.

 
5.1           Expiration Date.  Subject to earlier termination as provided below
in this Section 5, the Option will terminate on the “Expiration Date” set forth
in the Grant Notice (the “Expiration Date”).
 
5.2           Possible Termination of Option upon Certain Corporate Events.  The
Option is subject to termination in connection with certain corporate events as
provided in Section 7.2 of the Plan.
 
5.3           Termination of Option upon a Termination of Grantee’s Employment
or Services.  Subject to earlier termination on the Expiration Date of the
Option or pursuant to
 


 
 

--------------------------------------------------------------------------------

 
Section 5.2 above, if the Grantee ceases to be employed by or ceases to provide
services to the Corporation or a Subsidiary, the following rules shall apply, in
each case after giving effect to any acceleration of vesting that may apply in
the circumstances (the last day that the Grantee is employed by or provides
services to the Corporation or a Subsidiary is referred to as the Grantee’s
“Severance Date”):
 
 
·
other than as expressly provided below in this Section 5.3, (a) the Grantee will
have until the date that is 3 months after his or her Severance Date to exercise
the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 
 
·
if the termination of the Grantee’s employment or services is the result of the
Grantee’s Disability or retirement (pursuant to any then current formal
retirement policy, as determined by the Administrator), (a) the Grantee (or his
beneficiary or personal representative, as the case may be) will have until the
date that is 6 months after the Grantee’s Severance Date to exercise the Option
(or portion thereof) to the extent that it was vested on the Severance Date, (b)
the Option, to the extent not vested on the Severance Date, shall terminate on
the Severance Date, and (c) the Option, to the extent exercisable for the
6-month period following the Severance Date and not exercised during such
period, shall terminate at the close of business on the last day of the 6-month
period;

 
 
·
if the termination of the Grantee’s employment or services is the result of the
Grantee’s death, (a) the Grantee (or his beneficiary or personal representative,
as the case may be) will have until the date that is 12 months after the
Grantee’s Severance Date to exercise the Option (or portion thereof) to the
extent that it was vested on the Severance Date, (b) the Option, to the extent
not vested on the Severance Date, shall terminate on the Severance Date, and (c)
the Option, to the extent exercisable for the 12-month period following the
Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the 12-month period;

 
 
·
if the Grantee’s employment or services are terminated by the Corporation or a
Subsidiary for Good Cause, the Option (whether vested or not) shall terminate on
the Severance Date.

 
In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2.  The Administrator shall
be the sole judge of whether the Grantee continues to render employment or
services for purposes of this Option Agreement.
 
6.
Non-Transferability.

 
The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.
 
7.
Notices.

 
Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address
 


 
 

--------------------------------------------------------------------------------

 
as either party may hereafter designate in writing to the other.  Any such
notice shall be delivered in person or shall be enclosed in a properly sealed
envelope addressed as aforesaid, registered or certified, and deposited (postage
and registry or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States Government.  Any such notice
shall be given only when received, but if the Grantee is no longer employed by
the Corporation or a Subsidiary, shall be deemed to have been duly given five
business days after the date mailed in accordance with the foregoing provisions
of this Section 7.
 
8.
Plan.

 
The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this
reference.  The Grantee agrees to be bound by the terms of the Plan and this
Option Agreement.  The Grantee acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Option Agreement.  Unless otherwise
expressly provided in other sections of this Option Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Administrator do
not and shall not be deemed to create any rights in the Grantee unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.
 
9.
Entire Agreement.

 
This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof.  The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan.  Such
amendment must be in writing and signed by the Corporation.  The Corporation
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Grantee hereunder,
but no such waiver shall operate as or be construed to be a subsequent waiver of
the same provision or a waiver of any other provision hereof.
 
10.
Governing Law.

 
This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.
 
11.
Clawback Policy.

 
The Option shall be subject to the terms of the Corporation’s recoupment,
clawback or similar policy as it may be in effect from time to time, which
policy could in certain circumstances require repayment or forfeiture of the
Option, any shares acquired upon exercise of the Option or any value realized
from the Option or any shares acquired upon exercise of the Option.
 
12.
Effect of this Agreement.

 
Subject to the Corporation’s right to terminate the Option pursuant to Section
7.2 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.
 


 
 

--------------------------------------------------------------------------------

 
 
13.
Counterparts.

 
 
This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
14.
Section Headings.

 
The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
 




 
 

--------------------------------------------------------------------------------

 

